The opinion of the court was delivered, at the circuit session in September, 1854, by
Bennett, J.
This is an action upon a guardian’s bond; and as to Webster, the principal, there was a rum est inventus returned upon the writ, so that the action proceeds against Strong alone.
It is claimed that the declaration is insufficient, and one reason assigned is, that the bond in question is not a bond to the probate court. If not, the declaration is bad. It is given to Joel Allen, judge of probate for the district of Grand Isle, and the solvendum, is to the said judge, or his successor in said office.
We think the intention cannot be mistaken, and that this was designed to be an official bond, and not a bond to Judge Allen, as an individual. The subject matter of the bond relates to the court of probate, and to what is purely of an official character, and the solvendum is to the said judge and his successors. This shows clearly, the intention to make it an official bond, and though inartificially drawn, still in legal effect it becomes a bond to the probate court. See 1 Wils. 184. The Master, Fellows and Scholars of S. & S. College v. Davenport. In that case the bond was to Doctor Graven, fellows, and scholars, &c., solvendum to the master, fellows and scholars. It was claimed that this was a bond to Doctor Craven, the master, individually; but the court said, that though the *205bond was to Doctor Graven, Sec., yet the solvendum to the master, fellows and scholars made it a bond to them, in their corporate capacity.
It is said the bond is void, the conditions not being according to the requirements of the statute. But we think there is no good foundation for this objection. The conditions do not require anything illegal, or in fact anything which the statute does not authorize, and if they require less, this would be a poor reason why the obligors should not be bound to the. extent of the conditions.
The first provision is, that the guardian shall well, truly and faithfully execute and discharge the office of guardian in all parts thereof, according to the rules and directions of the law in such case made and provided. It would seem that as the law makes it the duty of the guardian to return a true inventory of all the property of the ward to the court of probate, within a given time, as well as to manage and dispose of all such property according to law, and for the best interest of the wards, that a failure to comply with those duties, in either particular, would be a breach of this provision in the condition of the bond. The condition of the bond then requires that the guardian shall account for the sales of all such real estate as he may have license from the probate court to sell, and to render a true account of his guardianship when thereunto required, and pay over what shall be found in his hands upon the settlement of his account in the probate office, when the wards shall become of age, or at such time as the probate court shall order. It is clear that this bond obliges the guardian to account for all the property belonging to his wards, and pay over the same as he shall be required by law, or the order of the judge of probate. "Without this he cannot discharge the duties of the office of guardian in all parts thereof, according to tlie rules and direction of the law.
No question seems to have been raised in the county court, or at least none is saved by this bill of exeptions in relation to the assessment of damages and none is raised in argument.
We think the declaration sufficient, and the judgment of the county court is affirmed.